       Case 1:17-cr-00277-LJO Document 19 Filed 02/12/21 Page 1 of 2


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
5    Telephone: (559) 487-5561
6
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   ) Case No. 1:17-cr-00277-LJO
                                                 )
12           Plaintiff,                          ) APPLICATION AND ORDER APPOINTING
                                                 ) COUNSEL
13   vs.                                         )
                                                 )
14   TESSA L. WELLS,                             )
                                                 )
15          Defendant.                           )
                                                 )
16                                               )
17          Defendant, Tessa L. Wells, through the Federal Defender for the Eastern District of
18   California, hereby requests appointment of counsel for assistance in seeking early termination of
19
     her probation.
20
            On April 30, 2018, Ms. Wells was sentenced to 48 months of probation. Ms. Wells
21
     submits the attached Financial Affidavit as evidence of her inability to retain counsel at this time.
22
23   Therefore, after reviewing Ms. Wells Financial Affidavit, it is respectfully recommended that

24   Assistant Federal Defender Charles J. Lee be promptly appointed.

25
26
            DATED: February 12, 2021                       /s/ Eric V Kersten
27                                                         ERIC V. KERSTEN
                                                           Assistant Federal Defender
28                                                         Branch Chief, Fresno Office
       Case 1:17-cr-00277-LJO Document 19 Filed 02/12/21 Page 2 of 2


1                                               ORDER
2           Having satisfied the Court that the defendant is financially unable to retain counsel at this
3    time, the Court hereby appoints counsel pursuant to 18 U.S.C. § 3006A.
4
     IT IS SO ORDERED.
5
6       Dated:    February 12, 2021                           /s/ Barbara    A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
